DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-36 have been presented for examination on the merit. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the basis for the claimed percentages. It is not clear iof the claimed concentration ranges in percentages are based on the total weight or volume of the suspension or lese. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Milburn et al (US 20060292099) in view of Lyons et al (US 20100311808), Hanes et al (WO 2008030557), Matsuhisa (US 20080306039) and Paschalis Alexandridis (Polyethylene oxide/polypropylene oxide block copolymer surfactants). 

Milburn et al teach formulations and a method for treating vision impairment by administering to a patient a therapeutic dosage of sirtuin modulator (See [0005]-[0006]).
The said method of treatment includes age-related ocular diseases including cataracts, dry eye, retinal damage and the like, by administering to the subject in need of such treatment a therapeutic dosage of a sirtuin modulator (See [1115]).
A sirtuin modulator may be administered topically to the eye or eye lid, for example, using drops, a gel, a suspension, etc. (see [1144]). Carriers suitable for topical administration include water, aqueous solutions such as phosphate-buffered saline (See [1147]). 
Formulations are prepared, for example by mixing the active agent with the corresponding excipients and/or additives to form corresponding ophthalmic compositions. The excipients include buffers, a stabilizer, a solubilizer, a tonicity enhancing agent, preservatives and/or other excipients (See [1146]).
Examples of buffer substances are acetate, ascorbate, borate, citrate, phosphate, and the like. The pH range is typically in the range of from about 5 to about 9, preferably from about 6 to about 8.2 (See [1150]).
The said formulations may also comprise one or more tonicity enhancing agents such as NaCl, boric acid, glycerol, sorbitol, mannitol, propylene glycol, and the like. Sufficient tonicity enhancing agent is added to impart to the ready-for-use ophthalmic composition an osmolality of approximately front about 50 mOsmol to about 1000 mOsmol, preferred from about 100 mOsmol to about 400 mOsmol, more preferred from about 280 mOsmol to about 350 mOsmol (See [1151]). 
Examples of preservatives are benzalkonium chloride or benzoxonium chloride, etc. Other suitable excipients include disodium-EDTA or EDTA; antioxidants, such as ascorbic acid, etc, (See [1152] and [1153]). 
Milburn et al also disclose that artificial tear formulations promote good wettability and spread, have good retention and stability on the eye and do not cause significant discomfort to the user. An exemplary artificial tear composition includes:  (1) polyvinylpyrrolidone, in an amount of about 0.1 to 5% by weight of said solution; (2) benzalkonium chloride, in an amount of about 0.01% to about 0.10% by weight; (3) hydroxypropyl methylcellulose, in an amount of about 0.2% to about 1.5% by weight of said solution; and (4) glycerin, in an amount of about 0.2% to about 1.0% by weight of said solution, wherein the composition is an aqueous solution having isotonic properties (See [1155]-[1159]).
Typically, micronized drug dispersions contain a discrete phase of a drug substance having a surface modifier adsorbed on the surface thereof. Useful surface modifiers are believed to include those which physically adhere to the surface of the drug substance. Particular surface modifiers include polyvinylpyrrolidone, tyloxapol, poloxamers such as PluronicsTM F68 and F108, which are block copolymers of ethylene oxide and propylene oxide, etc, (See [1171] and [1209]). 
It is taught that the sirtuin modulator can be added to a liquid medium to form a premix. The concentration of the therapeutic agent in the liquid medium can vary from about 0.1-60%, and preferably is from 5-30% (w/w). It is preferred that the surface modifier be present in a concentration of from about 0.1 to about 90%, and preferably is 1-75% by weight based on the total combined weight of the sirtuin modulator and surface modifier (See [1190]). 
Milburn et al also disclose embedding or encapsulating the active compound into nanoparticles. Nanoparticles can be administrated as powder, as a powder mixture with added excipients or as suspensions (See [1180]).
Nanoparticles are particles with a diameter from about 5 nm to up to about 1000 nm. The term "nanoparticles" as it is used hereinafter refers to particles formed by a polymeric matrix in which the active compound is dispersed, also known as "nanospheres", and also refers to nanoparticles which are composed of a core containing the active compound which is surrounded by a polymeric membrane, also known as "nanocapsules". For administration into the vitreous body of the eye nanoparticles are preferred having a diameter from about 100 nm to about 200 nm (See [1181]).
Examples of pharmaceutically acceptable antioxidants include: ascorbic acid, citric acid, ethylenediamine tetraacetic acid (EDTA), etc, (See [1272]).
Generally, doses (e.g., intravenous, subcutaneous, oral, intraocular) of the active compounds for a patient will range from about 0.0001 to about 100 mg per kilogram of body weight per day.  The said effective daily dose of the active compound may be administered as two, three, four, five, six or more sub-doses throughout the day, optionally, in unit dosage forms (See [1252]-[1253]).
Milburn et al lack a specific disclosure on the coating polymer being poloxamer 407, its non-covalent bonding, and the active agent being etabonate salt of loteprednol. These are known in the art as taught by Lyons et al, Hanes et al, Matsuhisa and Paschalis Alexandridis. 

Lyons et al teach biocompatible intraocular drug delivery systems in the form of an implant for intraocular administration of siRNA molecules. The drug delivery systems may be placed in an eye to treat or reduce the occurrence of one or more ocular conditions, such as retinal damage, including glaucoma and proliferative vitreoretinopathy among others (See abstract). The said intraocular drug delivery systems comprise a therapeutic component and a drug release sustaining component associated with the therapeutic component. The therapeutic component comprises at least one siRNA molecule, and the drug release sustaining component comprises a biodegradable polymer, a biodegradable co-polymer, or combinations thereof (See [0015]).  
It is disclosed that said drug release sustaining component may be a biodegradable polymer matrix, or it may be a coating covering a core region of a nanoparticle that comprises a therapeutic component. The term "associated with" means mixed with, dispersed within, coupled to, covering, or surrounding. (See [0030] and [0031]).
The said biodegradable polymeric component may comprise a polymer and/or a copolymer and/or a block co-polymer selected from the group consisting of poly-lactic acid (PLA), poly-glycolic acid (PGA), poly-lactide-co-glycolide (PLGA) (e.g. R203H), polyethylene glycol (PEG), triblock copolymers polycaprolactones, etc. (See [0016]). 
Examples of active agents, steroids include loteprednol (See [0089]). The therapeutic agent is preferably from about 1% to 90% by weight of the drug delivery system. More preferably, the therapeutic agent is from about 5% to about 15% by weight of the system (See [0061]).
Lyons et al also disclose that the proportions of therapeutic agent, polymer, and any other modifiers may be empirically determined by formulating several implants, for example, with varying proportions of such ingredients (See [0083]). 
Additionally, the drug delivery systems may comprise release modulators and electrolytes such as sodium chloride and potassium chloride (See [0098]) and excipients such as glycerol. The amount of excipients is from 2-5 wt% (See [0074]).
Lyons et al disclose that the therapeutic agent may be in a particulate or powder form and entrapped by a biodegradable polymer matrix. The particles may have an effective average particle size of less than about 500 nanometers, such as less than about 400 nanometers, and in still further embodiments, a size less than about 200 nanometers (See [0060]).

Hanes et al ‘557 teach surface-altering agents that can be used to decrease the mucoadhesion of a substance and increase its mobility in mucus. Suitable polymeric particles may comprise a pharmaceutically acceptable polymer core and a surface-altering agent. Particles may comprise one or more bioactive agents and/or imaging agents (See Summary). 
It is disclosed that the surface-altering agent may be non-covalently associated with the substance, e.g., by coating a particulate form of the substance, e.g., to promote its diffusivity through mucus (See page 9, lines 29-32).
The said particles comprise a surface- altering agent at a given density of at least 0.001, 0.1, 0.2, 0.5, 1, or 100 units per nm 2. In certain embodiments, the particles that travel through mucus, such as human cervicovaginal mucus, at certain absolute diffusivities. For example, the particles may travel at diffusivities of at least 1 xlO "4, 2 xlO "4, 5 xlθ ~4, 1 xlO "3, 1, or 2 μm/s at a time scale of 1 s (See page 3, line 29 to page 4, line 15).

	Matsuhisa teach an aqueous suspension containing loteprednol etabonate in a form of particles and a method for improving redispersibility of loteprednol etabonate contained in the aqueous suspension. Disclosed is a loteprednol etabonate-containing aqueous suspension comprising loteprednol etabonate (LE) and at least one compound selected from the group consisting of sorbic acid, salts thereof, and p-hydroxybenzoate esters, and a non-ionic surfactant (See abstract). 
The concentration of LE in the aqueous suspension may be any concentration as far as the suspension is therapeutically effective usually from about 0.01 w/v %, to about 2.0 w/v %, desirably about 1.5 w/v %, and more desirably about 1.0 w/v % (See [0024]).
	To the said aqueous suspension may be added appropriately an isotonicity agent including sodium chloride, potassium chloride, boric acid, etc.; a buffering agent including a citrate buffer, and agents such as sodium acetate, boric acid, benzalkonium chloride, sodium edetate, sodium citrate, ascorbic acid, a pH-adjusting agent including hydrochloric acid, sodium hydroxide, phosphoric acid, acetic acid, etc (See [0030]). The exemplified eye drops contain about 2.6 g concentrated glycerin and 0.005 g of benzalkonium chloride (See [0040]-[0055]). 
	Matsuhisa further teach that the said aqueous suspension is excellent in redispersion, can be used as a drug (for example, for prevention or treatment of allergy and inflammation) in human or other mammals. The said aqueous suspension can be utilized favorably as eye-drops, and used for treatment of inflammation of eyes suffering from conjunctivitis, blepharitis, keratitis, seleritis, iritis, iridocyclitis, uveitis, postoperative inflammation, allergic conjunctivitis, trachoma, etc. The said eye-drop containing LE at 0.5 w/v % is applied at the dose of one or two drops on one occasion 3 to 5 times a day in an adult (See [0033]).
	
Paschalis Alexandridis teach block copolymers consisting of poly(ethylene oxide) (PEO) and poly(propylene oxide)(PPO) which can self-assemble in water to form thermodynamically stable spherical micelles (See 1st para, page 478). It is also disclosed that a number of triblock PEO-PPO-PEO copolymers have been commercially available under the generic name of poloxamers and trademarks Pluronic® and Synperonic® (See last para, page 478).  
The molecular weights of the commercially available copolymers are typically in the 2000-20000 Da range and their PEO contents in the 20-80% range. In Table 1, Alexandridis discloses that Pluronic F127® and poloxamer 407 have a molecular weight of 12600 and a PEO content of 70% (See page 479, 1st para). 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Lyons et al, Hanes et al ‘557, Matsuhisa and Paschalis Alexandridis with that of Milburn et al to arrive at the instant invention. 
         One of ordinary skill in the art would have been motivated to have combined the teachings as delineated because Milburn et al teach coated nanoparticles of an active agent coated with a poloxamer and wherein the active agent is the core. Milburn et al provide suggestions on the concentration of the active agent and the surface modifying agent (coating agent), the osmolality of an ophthalmic suspension and suitable excipients for an ophthalmic suspension for topical administration to the eye of a subject in need thereof, wherein the eye condition may be dry eye. Lyons et al clearly disclose the coated active agent for effective delivery to the mucus membranes such as eye for optimum treatment of ophthalmic disorders, wherein the said coated drug particles can pass through a mucosal barrier at a greater rate. Lyons et al disclose loteprednol as a suitable active agent but does not disclose that loteprednol is present as its salt etabonate. Hanes et al ‘557 discloses the same formulations and provides the specifics and properties of the said formulations and disclose that the surface modifier is non-covalently attached to the core. Additionally, the art, including Matsuhista, has recognized treating eye disorders by administering particles of loteprednol etabonate and wherein the formulation comprises surfactants for better detachment/deaglomeration of particles. Alexandridis also discloses the advantages of using poloxamer 407 copolymers as the micelle making agents and discloses their properties. 
As such one of ordinary skill in the art is more than motivated to have selected the polymer of Alexandridis for the coating agent of the active agent and the loteprednol etabonate as the active agent for treating eye disorders fast and effectively.
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
As for the specific concentrations, while the references do not expressly disclose all the claimed ranges, they provide sufficient guidance for one of ordinary skill in the art to determine the optimal ranges as desired. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 30 of U.S. Patent No. 11,219,596. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims. 
The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
The reference claims are also drawn to a method for treating an eye disorder in a patient in need thereof comprising: administering to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 95 wt % of the core particle; and (ii) poloxamer 407 non-covalently adsorbed to the core particle; and (b) water; wherein the ophthalmic suspension comprises about 0.2% w/v to about 0.4% w/v loteprednol etabonate; wherein the poloxamer 407 is present in the ophthalmic suspension in an amount of about 0.01% w/v to about 2% w/v; and wherein the eye disorder is a dry eye disease.
The claims are different in minor limitations including the poloxamers and the concentration ranges of the active agent or ratios. However, the said modifications would have been anticipated by the other claim set because the poloxamers, the ranges and ratios are well within the scope of other sets. For example, the instant claim 1 recites a selection between 4 poloxamers, including poloxamer 407, and instant claim 16 is drawn to poloxamer 407, while reference claim 1 is drawn to poloxamer 407. The concentration of loteprednol etabonate in instant claim 1 is less than 1%, while in reference claims is from 0.2 to 0.4%, encompassing claimed less than 1%.  

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 30 of U.S. Patent No. 11,219,597. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the reference claims. 
The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
The reference claims are also drawn to a method for treating an eye disorder in a patient in need thereof comprising: administering into an eye of the patient an ophthalmic suspension comprising: (a) a plurality of coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 95 wt % of the core particle; and (ii) poloxamer 407 non-covalently adsorbed to the core particle; (b) sodium chloride; (c) glycerin; (d) disodium ethylenediaminetetraacetic acid; (e) sodium citrate; (f) citric acid; and (g) water; wherein the ophthalmic suspension comprises about 1% w/v loteprednol etabonate; wherein the pH of the ophthalmic suspension is about 5 to about 7; wherein the eye disorder treated is post-operative inflammation; wherein the ophthalmic suspension is formulated as an eye drop; and wherein the administration of the ophthalmic suspension occurs two times daily.
The claims are different in minor limitations including the poloxamers, the adjuvants, the concentration ranges of the active agent or ratios. However, the said modifications would have been obvious over the other claim set with a reasonable expectation of success. 

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17 of U.S. Patent No. 10,940,108. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims. 
The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
The reference claims are also drawn to a method for treating a dry eye condition, comprising: administering topically to an eye of a patient in need thereof a pharmaceutical composition comprising: (a) a plurality of coated nanoparticles, each of the coated nanoparticles comprising: (i) a core particle comprising loteprednol etabonate, and wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a coating on the core particle, the coating comprising poloxamer 407 non-covalently adsorbed to the core particle; (b) about 0.5% w/v to about 3% w/v glycerin; and (c) about 0.1% w/v to about 1% w/v sodium chloride; wherein the pharmaceutical composition is a topical suspension; wherein the pharmaceutical composition comprises about 0.1% to 2% w/v loteprednol etabonate; wherein the ratio of the total weight of the loteprednol etabonate to the total weight of the poloxamer 407 comprised in the pharmaceutical composition is about 2:1; and wherein the coated nanoparticles are mucus-penetrating.
The claims are different in minor limitations including the poloxamers and the concentration ranges of the active agent or ratios. However, the said modifications would have been anticipated by the other claim set because the poloxamers, the ranges and ratios are well within the scope of other sets. For example, the instant claim 1 recites a selection between 4 poloxamers, including poloxamer 407, and instant claim 16 is drawn to poloxamer 407, while reference claim 1 is drawn to poloxamer 407. The concentration of loteprednol etabonate in instant claim 1 is less than 1%, while in reference claims is from 0.1 to 2%, encompassing claimed less than 1%.  

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 21 of U.S. Patent No. 10,993,908. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the reference claims. 
The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
The reference claims are drawn to a method for administering an ophthalmic suspension for an eye disorder to a patient in need thereof comprising: topically instilling the ophthalmic suspension into an eye of the patient, wherein the ophthalmic suspension comprises: (a) a plurality of coated nanoparticles, wherein each of the coated nanoparticles comprises: a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 80 wt % of the core particle; and (ii) poloxamer 407 non-covalently adsorbed to the core particle; (b) sodium chloride; (c) glycerin; (d) disodium ethylenediaminetetraacetic acid; (e) sodium citrate; (f) citric acid; and (g) water; wherein the ophthalmic suspension comprises about 0.25% w/v loteprednol etabonate; wherein the pH of the ophthalmic suspension is at least 5 and less than or equal to about 7; wherein the eye disorder treated is a dry eye condition; wherein the ophthalmic suspension is formulated as an eye drop; and wherein the administration of the ophthalmic suspension occurs four times daily.
The claims are different in minor limitations including examined claims being drawn to a method of treating a dry eye syndrome in a patient, while the reference claims are drawn to method of administering an ophthalmic suspension for an eye disorder, wherein the eye disorder is a dry eye condition. However, this modification would have been obvious to one of ordinary skill in the art as a method of administering the formulation for treating dry eye is essentially the same as a method of treating dry eye. In both claim sets the composition is essentially the same.  Accordingly, the examined claims would have been obvious over the reference claims. 

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 25 of U.S. Patent No. 9,827,191 in view of Milburn et al (US 20060292099). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the reference claims in view of Milburn et al. 
The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
The reference claims are drawn to a topical pharmaceutical composition for administration to an eye comprising a plurality of coated particles, each particle comprising: a core comprising a single pharmaceutical agent, wherein the pharmaceutical agent consists of loteprednol etabonate in an amount that is effective for treatment of a condition affecting an ocular surface, wherein the core is coated with a mucus penetration-enhancing coating comprising a (poly(ethylene oxide))-(poly(propylene oxide))-(poly(ethylene oxide)) triblock copolymer, and one or more ophthalmically acceptable carriers, additives, and/or diluents; wherein the loteprednol etabonate is present in the topical pharmaceutical composition in an amount between about 0.1% and about 2% loteprednol etabonate by weight; wherein the mucus penetration-enhancing coating is present in the topical pharmaceutical composition in an amount of between about 0.01% and about 2% by weight; and wherein the mucus penetration-enhancing coating is present on the surface of the loteprednol etabonate at a density of at least about 0.01 molecules/nm2.
The claims are different in minor limitations including examined claims reciting a suspension and the osmolality range, while the reference claims do not. However this modification would have been obvious to one of ordinary skill in the art in view of the teaching of Milburn et al. Milburn et al teach ophthalmic suspensions with an osmolality range of from 250 to about 350 mOsm/L. Accordingly, the examined claims would have been obvious over the reference claims in view of Milburn et al with a reasonable expectation of success. 

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 and 19-20 of U.S. Patent No. 9,790,232 in view of Milburn et al (US 20060292099) and Paschalis Alexandridis (Polyethylene oxide/ polypropylene oxide block copolymer surfactants). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Milburn et al and Paschalis Alexandridis. 
The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
The claims of reference Patent are more general in that the claims do not recite a suspension or the specific coating agent poloxamer as the examined claims do. However the reference claims broad disclosure of a triblock copolymer comprising a hydrophilic block-hydrophobic block encompasses the copolymer as claimed in the examined application. Additionally, in view of Paschalis Alexandridis, it would have been obvious to have selected poloxamer 407 as the coating copolymer because it is disclosed as being effective in creating micelles. The reference claims are also drawn to a composition comprising the coated particles and a carrier. Milburn et al disclose ophthalmic suspensions as a suitable ophthalmic dosage form. Accordingly, one of ordinary skill in the art would have been motivated to select poloxamer 407 as the surface modifying agent and prepare suspensions as the dosage form as taught by the references with a reasonable expectation of success. The other differences are in the arrangement of the specifics of the composition. 

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 and 18 and 20 of U.S. Patent No. 9,458,169 in view of Milburn et al (US 20060292099) and Paschalis Alexandridis (Polyethylene oxide/ polypropylene oxide block copolymer surfactants). An obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Milburn et al and Paschalis Alexandridis.
 The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
The claims of reference Patent are more general in that the claims do not recite a suspension or the specific coating agent poloxamer as the examined claims do. However the reference claims broad disclosure of a triblock copolymer comprising a hydrophilic block-hydrophobic block encompasses the copolymer as claimed in the examined application. Additionally, in view of Paschalis Alexandridis, it would have been obvious to have selected poloxamer 407 as the coating copolymer because it is disclosed as being effective in creating micelles. The reference claims are also drawn to a composition comprising the coated particles and a carrier. Milburn et al disclose ophthalmic suspensions as a suitable ophthalmic dosage form. Accordingly, one of ordinary skill in the art would have been motivated to select poloxamer 407 as the surface modifying agent and prepare suspensions as the dosage form as taught by the references with a reasonable expectation of success. The other differences are in the arrangement of the specifics of the composition. 

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-91 of U.S. Patent No. 10,688,045 in view of Milburn et al (US 20060292099).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the reference claims in view of Milburn et al. 
The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
The reference claims are drawn to a topical composition comprising a plurality of nanoparticles of loteprednol etabonate and a coating polymer including poloxamer 407, wherein the nanoparticles are non-covalently coated with the polymer.  The composition also comprises one or more ophthalmically acceptable carriers, additives, and/or diluents; wherein the loteprednol etabonate is present in the topical pharmaceutical composition in an amount of 0.1 to 2% w/v; wherein the composition is a topical suspension. 
The claims are different in minor limitations including examined claims reciting a suspension and the osmolality range, while the reference claims disclose a suspension and its velocity and density. However the modifications would have been obvious to one of ordinary skill in the art in view of the teaching of Milburn et al. Milburn et al teach ophthalmic suspensions with an osmolality range of from 250 to about 350 mOsm/L. Accordingly, the examined claims would have been obvious over the reference claims in view of Milburn et al with a reasonable expectation of success. 
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-88 of U.S. Patent No. 10,646,437 in view of Milburn et al (US 20060292099).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the reference claims in view of Milburn et al. 
The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
The reference claims are drawn to a topical composition comprising a plurality of nanoparticles of loteprednol etabonate and a coating polymer including poloxamer 407, wherein the nanoparticles are non-covalently coated with the polymer.  The composition also comprises one or more ophthalmically acceptable carriers, additives, and/or diluents; wherein the loteprednol etabonate is present in the topical pharmaceutical composition in an amount of about 1% w/v; wherein the composition is a topical suspension. 
The claims are different in minor limitations including examined claims reciting a suspension and the osmolality range, while the reference claims disclose a suspension and its velocity and density. However the modifications would have been obvious to one of ordinary skill in the art in view of the teaching of Milburn et al. Milburn et al teach ophthalmic suspensions with an osmolality range of from 250 to about 350 mOsm/L. Accordingly, the examined claims would have been obvious over the reference claims in view of Milburn et al with a reasonable expectation of success. 

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-92 of U.S. Patent No. 10,646,436 in view of Milburn et al (US 20060292099).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the reference claims in view of Milburn et al. 
The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
The reference claims are drawn to a topical composition comprising a plurality of nanoparticles of loteprednol etabonate and a coating polymer including poloxamer 407, wherein the nanoparticles are non-covalently coated with the polymer.  The composition also comprises one or more ophthalmically acceptable carriers, additives, and/or diluents; wherein the loteprednol etabonate is present in the topical pharmaceutical composition in an amount of about 0.25% w/v; wherein the composition is a topical suspension. 
The claims are different in minor limitations including examined claims reciting a suspension and the osmolality range, while the reference claims disclose a suspension and its velocity and density. However the modifications would have been obvious to one of ordinary skill in the art in view of the teaching of Milburn et al. Milburn et al teach ophthalmic suspensions with an osmolality range of from 250 to about 350 mOsm/L. Accordingly, the examined claims would have been obvious over the reference claims in view of Milburn et al with a reasonable expectation of success. 

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,857,096 in view of Milburn et al (US 20060292099).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the reference claims in view of Milburn et al. 
The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
The reference claims are drawn to a method for treating a dry eye condition, comprising: administering topically to an eye of a patient in need of treatment of a dry eye condition a pharmaceutical composition comprising: (a) a plurality of coated nanoparticles, each of the coated nanoparticles comprising: (i) a core particle comprising loteprednol etabonate, and wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a coating on the core particle, the coating comprising poloxamer 407 non-covalently adsorbed to the core particle; (b) about 0.5% w/v to about 3% w/v glycerin; and (c) about 0.1% w/v to about 1% w/v sodium chloride; wherein the pharmaceutical composition is a topical suspension; wherein the pharmaceutical composition comprises about 0.25% w/v loteprednol etabonate; wherein the ratio of the total weight of the loteprednol etabonate to the total weight of the poloxamer 407 comprised in the pharmaceutical composition is about 2:1; and wherein the coated nanoparticles are mucus-penetrating.
The claims are different in minor limitations including examined claims reciting a suspension and the osmolality range, while the reference claims disclose a suspension and its velocity and density. However the modifications would have been obvious to one of ordinary skill in the art in view of the teaching of Milburn et al. Milburn et al teach ophthalmic suspensions with an osmolality range of from 250 to about 350 mOsm/L. Accordingly, the examined claims would have been obvious over the reference claims in view of Milburn et al with a reasonable expectation of success. 

Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 39 of U.S. Patent No. 10,864,219 in view of Milburn et al (US 20060292099). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been obvious over the reference claims in view of Milburn et al. 
The examined claims are drawn to a method for treating a dry eye syndrome in a patient in need thereof comprising: administering topically to an eye of the patient an ophthalmic suspension comprising: (a) a plurality of mucus-penetrating coated nanoparticles, wherein each of the coated nanoparticles comprises: (i) a core particle comprising loteprednol etabonate, wherein the loteprednol etabonate comprises at least 90 wt % of the core particle; and (ii) a poloxamer non-covalently adsorbed to the core particle, wherein the poloxamer is poloxamer 407, poloxamer 188, poloxamer 335, or poloxamer 333; and (b) water; wherein the ophthalmic suspension comprises less than 1% w/v loteprednol etabonate; wherein the ratio of the poloxamer to the loteprednol etabonate present in the ophthalmic suspension is from 1:1 to 0.1:1; and wherein the ophthalmic suspension is formulated as an eye drop.
Reference claims are drawn to a method of treating ocular inflammation in an eye comprising administering a composition comprising coated nanoparticles of loteprednol etabonate and a polymer. 
The two sets of claims are essentially to the same topical composition comprising a plurality of coated nanoparticles. The differences are in the disease and conditions of the eye and arrangement of the specifics. Examined claims also recite the osmolality of the suspension while the reference claims recite the velocity and density of the formulation. However Milburn et al teach treating eye conditions including dry eye and inflammation with an ophthalmic suspension and discloses its optimum osmolality range. Accordingly, one of ordinary skill in the art would have been motivated to administer to the eye for treating dry eye or inflammation with the same ophthalmic suspension having the optimum osmolality values for optimum results.  

Claims 1-36 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616